DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 11 objected to because of the following informalities:  
In claim 11 line 1, “catalyst active material” should be corrected to “the catalyst active material”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “heat source” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In Reference to Claim 12
In lines 4-5, the scope of the recitations “in response to an indication that the catalyst is deactivated, coating the catalyst with a coating of a catalyst active material so as to remanufacture the catalyst” is not easily ascertainable since  the step of “coating” only occurs when the condition of “in response to an indication that the catalyst is deactivated” happens however the claim do not recite a step of determining that “the catalyst is deactivated” or not therefore it is 

In Reference to Claim 11
In lines 1-2 recite “the range of 0-100 wt%” however the scope of the claim is not ascertainable since if 0wt% is provided than no catalyst active material is provided to the catalyst therefore step of “providing” has not occurred therefore it is not clear what is required by the recitations. For the purposes of treating the claim under prior art, the language is interpreted as being greater than zero and less than 100%. Examiner’s Note: the examiner suggest amending the claim to recite that “the catalyst active material is provided in range of greater than 0 wt% and less than 100 wt%” to overcome the rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12, 14-17 and 19-20 (as best understood) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pub No. US 2016/0312675 A1 to Liu et. al. (Liu) 

In Reference to Claim 12
A method comprising: 
providing an aftertreatment component (106) of an aftertreatment system, the aftertreatment component (106) including a catalyst (106) which has been used in the aftertreatment system; 
in response to an indication that the catalyst (106) is deactivated, coating the catalyst with a coating of a catalyst active material so as to remanufacture the catalyst (106) (step 430) (see at least Liu Figs. 1-4 and paragraphs 3, 25, 29, 32-37, 44-50).

In Reference to Claim 14
The method of claim 12 (see rejection to claim 12 above), further comprising: further in response to the indication that the catalyst is deactivated, uncoupling the aftertreatment component (106) from the aftertreatment system 

In Reference to Claim 15
The method of claim 12 (see rejection to claim 12 above), further comprising supplying a first pulse of a reductant to the aftertreatment component (106) upstream of the catalyst (106) (via injector #112 during normal operation) (see at least Liu Figs. 1-4 and paragraphs 3, 25, 29, 32-37, 44-50).

In Reference to Claim 16
The method of claim 15 (see rejection to claim 15 above), further comprising supplying the catalyst active material to the catalyst (106) (step 430) after supplying the first pulse (after during normal operation) of the reductant to the aftertreatment component (106) (see at least Liu Figs. 1-4 and paragraphs 3, 25, 29, 32-37, 44-50).

In Reference to Claim 17
The method claim 16 (see rejection to claim 16 above), further comprising supplying a second pulse of the reductant to the aftertreatment component (106) after supplying the catalyst active material (step 430) (injection of reductants after step 440 is competed in a normal operation) (see at least Liu Figs. 1-4 and paragraphs 3, 25, 29, 32-37, 44-50).


The method of claim 12 (see rejection to claim 12 above), wherein the catalyst active material comprises a same material as the catalyst (106) (see at least Liu Figs. 1-4 and paragraphs 3, 25, 29, 32-37, 44-50).

In Reference to Claim 20
The method of claim 12 (see rejection to claim 12 above), wherein coating of the catalyst (106) with the catalyst active material increases a catalytic conversion efficiency of the aftertreatment component (106) (see at least Liu Figs. 1-4 and paragraphs 3, 25, 29, 32-37, 44-50).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Pub No. US 2010/0043400 A1 to Wang et. al. (Wang).

In Reference to Claim 1
Liu teaches (except for the bolded and italic recitations below):
An aftertreatment system comprising: 
an aftertreatment component (106); 
an outlet sensor (150) positioned downstream of the aftertreatment component (106); and 
a controller (120) communicatively coupled to the outlet sensor (150), the controller (120) configured to: 
interpret an outlet signal from the outlet sensor (150), the outlet signal indicative of a performance of the aftertreatment component (106) (step 410), 

in response to determining that the aftertreatment component has deactivated, providing a catalyst active material to at least a portion of the aftertreatment component (106), the catalyst active material coating at least the portion of the aftertreatment component (106) so as to remanufacture the aftertreatment component (106) (step 430) (see at least Liu Figs. 1-4 and paragraphs 3, 25, 29, 32-37, 44-50).
Liu implies that the outlet signal of the sensor (150) is indicative of the performance of the aftertreatment component (106). However Liu does not explicitly teaches (bolded and italic recitations above) that the sensor (150) is a NOx sensor and outlet signal of the sensor (150) is indicative of the performance of the aftertreatment component (106). However, it is very well known in the art before the effective filing date of the claimed invention that the outlet signal of the NOx sensor (240) downstream of the catalyst (220) is indicative of the performance of the aftertreatment component (106). For example, Wang teaches that the sensor (240) is a NOx sensor and an outlet signal of the sensor (240) is indicative of the performance of the aftertreatment component (220) (see at least Wang Figs.2-4 and paragraphs 39-45). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that sensor (150) of Liu would send the signal to the control (120) which indicates the performance of the aftertreatment component (106) as evidence by Wang.

In Reference to Claim 2
The aftertreatment system of claim 1 (see rejection to claim 1 above), wherein the aftertreatment component (106) has a first catalytic conversion efficiency before coating the catalyst active material thereon, and wherein coating the catalyst active material on the aftertreatment component (106) causes the aftertreatment component (106) to have a second catalytic conversion efficiency higher than the first catalytic conversion efficiency (see at least Liu Figs. 1-4 and paragraphs 3, 25, 29, 32-37, 44-50).

In Reference to Claim 3
The aftertreatment system of claim 2 (see rejection to claim 2 above), wherein the aftertreatment component (106) comprises a catalyst (106) through which the exhaust gas flows, and wherein the coating of the catalyst active material is formed on the catalyst (106) (see at least Liu Figs. 1-4 and paragraphs 3, 25, 29, 32-37, 44-50).

In Reference to Claim 11
The aftertreatment system of claim 1 (see rejection to claim 1 above), wherein catalyst active material is provided in the range of 0-100 wt% (any amount will be greater than zero) (see at least Liu Figs. 1-4 and paragraphs 3, 25, 29, 32-37, 44-50).


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Pub No. US 2014/0030159 A1 to SerVaas et. al. (SerVaas).

In Reference to Claim 13
Liu teaches (except for the bolded and italic recitations below):
The method of claim 12 (see rejection to claim 12 above), wherein the coating of the catalyst (106) with the catalyst active material is performed while the aftertreatment component (106) is coupled to the aftertreatment system (see at least Liu Figs. 1-4 and paragraphs 3, 25, 29, 32-37, 44-50).
Liu is silent (bolded and italic recitations above) as to performing the regeneration of the catalyst (106) which includes acid washing and reapplying catalyst material while the aftertreatment component (106) is coupled to the aftertreatment system. However it is known in the art before the effective filing date of the claimed invention was made to regenerate the catalyst while the catalyst remains connected to the aftertreatment system. For example, SerVaas teaches to regenerate the catalyst while the catalyst (108) remains connected to the aftertreatment system. SerVaas further teaches that performing such step reduces cost of regenerating the catalyst (see at least SerVaas Figs. 6-8 and paragraphs 3, 61-79).

Claim 4 rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Wang and further in view of SerVaas.

In Reference to Claim 4
Liu in view of Wang teaches (except for the bolded and italic recitations below):
The aftertreatment system of claim 1 (see rejection to claim 1 above), wherein the aftertreatment component (106) is coated with the catalyst active material while the aftertreatment component (106) is coupled to the aftertreatment system (see at least Liu Figs. 1-4 and paragraphs 3, 25, 29, 32-37, 44-50).
Liu in view of Wang is silent (bolded and italic recitations above) as to performing the regeneration of the catalyst (106) which includes acid washing and reapplying catalyst material while the aftertreatment component (106) is coupled to the aftertreatment system. However it is known in the art before the effective filing date of the claimed invention was made to regenerate the catalyst while the catalyst remains connected to the aftertreatment system. For example, SerVaas teaches to regenerate the catalyst while the catalyst (108) remains connected to the aftertreatment system. SerVaas further teaches that performing such step reduces cost of regenerating the catalyst (see at least SerVaas Figs. 6-8 and paragraphs 3, 61-79).

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pub No. US 2014/0342901 A1 to Park (Park) teaches to remanufacture aged SCR catalyst.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON DONGPA LEE whose telephone number is (571)270-3525.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRANDON D LEE/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        April 5, 2021